- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Excha nge Act of 1934 For the month of October , 2010 Commission File Number: 1-16269 AMÉRICA MÓVIL, S.A.B. DE C.V. (Exact name of registrant as specified in its charter) America Mobile (Translation of Registrant´s name into English) Lago Alberto 366, Colonia Anahuac 11320 Mexico, D.F., Mexico (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the Registrant is submitting this Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form 6-K is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X This Report on Form 6-K shall be deemed incorporated by reference into the Registrants Registration Statements on FormF-3ASR (File No.333-162217), Form F-4 (File No. 333-168131) and Form F-4 (File No. 333-168132). AMÉRICA MÓVILS THIRD QUARTER OF 2 Mexico City, October 27, 2010 - América Móvil, S.A.B. de C.V. (América Móvil) [BMV: AMX] [NYSE: AMX] [NASDAQ: AMOV] [LATIBEX: XAMXL], announced today its financial and operating results for the third quarter of 2010. América Móvil finished September with 266.8 million accesses, 11.5% more than in the same quarter of 2009. This figure includes 216.8 million wireless subscribers, up 11.6% year-on-year, and 50 million fixed line accesses that increased 10.9% in the period. Of that figure, 28.1 million correspond to fixed voice, 12.5 million to broadband and 9.4 million to PayTV. We added 5.5 million wireless subscribers in the third quarter, 37.6% more than in the same quarter of 2009 with postpaid net additions 22.4% greater than those of a year before. We also added 2.1 million fixed line accesses comprising voice, broadband and video services, for a total of 7.6 million new accesses overall. Our third quarter revenues of 153.6 billion pesos were up 5.3% from a year before. Wireless service revenues of 83.5 billion pesos, which represent approximately 60% of our service revenues, rose 9.1% while fixed-line revenues remained flat. Wireless data continued to be the major driver of growth, exhibiting a growth rate of 27.1%, with its share of wireless service revenues rising to 22.0%. In the fixed-line business broadband and video services maintain a strong momentum. The quarters EBITDA was up 6.0% from the prior year to 63.0 billion pesos, and the margin for the period stood at 41.1%, slightly above that of the same period of 2009. Operating profits of 41.1 billion pesos in the quarter rose 3.9% year-on-year as the expansion of EBITDA was partly offset by higher depreciation charges. Our quarterly net profits amounted to 23.4 billion pesos. They were 8.8% higher than a year before and equivalent to 58 peso cents per share. Our combined net debt has come down from 217.5 billion pesos in December to 184.2 billion pesos in September even after distributions to shareholders in the period of 22.3 billion pesos in the form of share buy-backs and dividends; and after a cash investment of 29.4 billion pesos in Telmex Internacional stock. Our combined capital expenditures totaled 50.0 billion pesos in the first nine months of the year. América Móvil Fundamentals Mexican Pesos 3Q10 3Q09 Var. % Jan - Sep '10 Jan - Sep '09 Var. % EPS (Mex$) 3.7% -3.9% Earning per ADR (US$) 7.4% 3.1% Net Income (millions of Mex$ ) 23,410 18,215 28.5% 60,015 57,586 4.2% Shares Outstanding as of September 30th (billion) (4) 40.30 32.50 24.0% 40.30 32.50 24.0% ADRs Outstanding as of September 30th (millions) (5) 574 605 -5.2% 574 605 -5.2% (1) Net Income / Average Shares outstanding (2)20 shares per ADR (3) Third quarter figures reflect the consolidation of TMX and TII, historical figures are not meant to be comparable, but the actual financial information reported in each of the periods (4) Reflects th increase in AMX post acquisition (5) As per Bank of NY Mellon Relevant Events América Móvils consolidated financial statements comprise the results of Telmex and Telmex Internacional from July 1st. The historical figures presented in this report have been adjusted accordingly for comparison purposes. All financial information is presented under IFRS. On October 7th, América Móvils Brazilian subsidiary Embratel closed its tender offer for non-voting shares of the Brazilian cable operator Net Serviços, having acquired 143.8 million shares at the tender price of 23 reais per share, thereby increasing its equity interest in Net Serviços to 77.3% (2) from 35% prior to the tender. In our first quarter as an integrated entity we have focused our efforts on the integration of the wireless and wireline networks, IT and commercial offerings. We have defined the new functional relationships and responsibilities of our employees and the roadmap to a full integration of our operations in South America. We will continue to invest in the development of new-generation broadband networksboth in the fixed and the mobile platformswith a view to expanding their coverage and overall penetration. América Móvil's Subsidiaries & Affiliates as of September 2010 Country Company Business Equity Participation Consolidation Method Subsidiaries - Mexico Telcel wireless 100.0% Global Consolidation Method Telmex wireline 59.4% Global Consolidation Method Sección Amarilla other 100.0% Global Consolidation Method - Argentina Claro wireless 100.0% Global Consolidation Method Telmex wireline 96.7% Global Consolidation Method - Brazil Claro wireless 99.4% Global Consolidation Method Embratel Wireline 97.3% Global Consolidation Method Net Cable 35.3% Equity Method - Chile Claro wireless 100.0% Global Consolidation Method Telmex wireline 99.7% Global Consolidation Method - Colombia Comcel wireless 99.4% Global Consolidation Method Telmex wireline 100.0% Global Consolidation Method - Dominicana Claro wireless, wireline 100.0% Global Consolidation Method - Ecuador Porta wireless 100.0% Global Consolidation Method Telmex wireline 100.0% Global Consolidation Method - El Salvador Claro wireless, wireline 100.0% Global Consolidation Method - Guatemala Claro wireless, wireline 100.0% Global Consolidation Method - Honduras Claro wireless, wireline 100.0% Global Consolidation Method - Jamaica Claro wireless 99.4% Global Consolidation Method - Nicaragua Claro wireless, wireline 99.5% Global Consolidation Method - Panama Claro wireless 100.0% Global Consolidation Method - Paraguay Claro wireless 100.0% Global Consolidation Method - Peru Claro wireless 100.0% Global Consolidation Method Telmex wireline 100.0% Global Consolidation Method - Puerto Rico Claro wireless, wireline 99.5% Global Consolidation Method - Uruguay Claro wireless, wireline 100.0% Global Consolidation Method - USA Tracfone wireless 98.2% Global Consolidation Method Affiliate - Mexico Telvista other 45.0% Global Consolidation Method (1) Equity Participation of Telmex Internacional of which América Móvil owns 94.8% (2) As of October 26th, we had 79.3% of the company through our Brazilian subsidiary Embratel. (3) Telmex owns the remaining 3.3% of the stock (4) Telmex owns an additional 45%, which gives AMX the control of the company Total Accesses We finished September with 266.8 million accesses, 11.5% more than in the same quarter of 2009. This figure includes 216.8 million wireless subscribers, 28.1 million fixed voice lines , 12.5 million broadband accesses and 9.4 million PayTV units. Excluding Mexico, the number of fixed lines was up 13.1% year-on-year and the increase of broadband accesses 20.3%. PayTV was the fastest growing product line, with a 26.0% increase. Wireless Subscribers América Móvil added 5.5 million wireless subscribers in the third quarter37.6% more than the prior yearand ended September with 216.8 million wir eless clients, up 11.6% year-on-year. Postpaid net additions were 22.4% greater than those of a year before and accounted for 22% of net adds. At the end of September, we had 31.2 million postpaid wireless subscribers, 14.4% more th an in the year-earlier quarter. The reacceleration of subscriber growth was noteworthy in Mexico, where net additions wer e more than 4 times higher than those of the same quarter of the prior year; in Central America they tripled whereas in Chile and Colombia they were up 189% and 121% resp ectively. In absolute gains Brazil came in first with 1.9 million net additions, followed by Mexico with 1.1 million, Colombia with 352 thousand, Chile with 336 thousand and Argentina with 295 thousand. Our operations in Ecuador and Peru added 268 and 218 thousand subscribers respectively.The fastest growth in relative terms was observed in Chile with 32.8%, and the U.S. with 26.2%, followed by Peru with 18.1% and Brazil with 15.3%. Wireless Subscribers as of June 2010 Thousands Total Country Sep'10 Jun'10 Var.% Sep'09 Var.% Mexico 1.9% 58,360 7.0% Brazil 4.0% 42,278 15.3% Chile 8.3% 3,302 32.8% Argentina, Paraguay and Uruguay 1.5% 17,697 9.9% Colombia and Panama 1.3% 27,357 5.1% Ecuador 2.7% 9,047 14.2% Peru 2.4% 7,867 18.1% Central America and Caribbean 1.8% 10.1% USA 4.7% 13,201 26.2% Total Wireless 2.6% 11.6% (1) Includes total subscribers of all companies in which América Móvil holds an economic interest; does not consider the date in which the companies started being consolidated. Total wireless historical data does not include recent acquisitions. Fixed-Line and Other Accesses In September we had close to 50 million fixed-line and other accesses (revenue generating units or RGUs)comprising voice, broadband and video services in the Americas, 10.9% more than in the same period of last year. Our operations in the South Cone have shown great dynamism, exhibiting an annual growth rate of 21.6%. At the end of the period we had 22.8 million RGUs in Mexico, 17.5 million in Brazil, 5.2 million in Central America and the Caribbean and nearly 3 million acces ses in Colombia. Our fastest growing operations were Peru and Ecuador, which registered annual increases of 56.1% and 48.6%, respectively. They were followed by Chile with 28.6% and Brazil with 23.3%. Fixed Line and Other Accesses (RGUs) as of September 2010 Thousands Total * Country Sep'10 Jun'10 Var.% Sep'09 Var.% Mexico 0.4% 22,155 2.9% Brazil 10.8% 14,197 23.3% Colombia 1.6% 2,736 7.4% Ecuador 93 77 21.2% 63 48.6% Peru 11.5% 252 56.1% Argentina 7.7% 18.8% Chile 7.7% 28.6% Central America and Caribbean 2.0% 4,866 7.9% Total 4.4% 10.9% *Fixed Line, Broadband and Televition includinging DTH América Móvil Consolidated Results With the economies recovering in our region of operationssome of them expanding quite rapidlyand data services continuing their rapid rise on both the fixed and wireless platforms, our operating and financial results for the third quarter turned out to be quite solid, with access lines exhibiting double-digit growth and wireless voice revenues picking up from last year. Our third quarter revenues were up 5.3% from a year before, to 153.6 billion pesos, with wireless service revenues rising 9.1% and fixed-line revenues remaining flat. Within the wireless space data services continued to be the major driver of growth, exhibiting a 27.1% pace, with their share of wireless service revenues rising to 22.0%. In the fixed-line siness broadband and video services maintain a strong momentum and have compensated for the reduction in fixed voice revenues. The quarters EBITDA was up 6.0% from the prior year to 63.0 billion pesos, bringing the total through September to 186.2 billion pesos. Depreciation and amortization charges where 10.3% higher than a year before on account of faster depreciation schedules as the result of a revision in the useful lives of assorted telecom equipment to reflect the high rates of technological obsolescence. Operating profits of 41.1 billion pesos in the quarter were up 3.9% year-on-year, as the expansion in EBITDA was partly offset by the higher depreciation charges. They helped bring about a net profit of 23.4 billion pesos after comprehensive financing costs of 7.6 billion pesos, the latter stemming mostly from our net interest expenses and the effects of certain currency and interest rate moves. America Movil's Income Statement (IFRS) Millions of MxP 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Wireless Revenues 8.6% 12.7% Service Revenues 9.1% 12.6% Equipment Revenues 5.5% 13.4% Fixed Line Revenues 0.0% 1.9% Other Revenues 2.2% -0.2% Total Revenues 5.3% 8.2% Cost of Service 2.9% 11.9% Cost of Equipment 5.8% 5.7% Selling, General & Administrative Expenses 4.4% 6.8% Others 142.7% 49.4% Total Costs and Expenses 4.7% 9.2% EBITDA 6.0% 6.8% % of Total Revenues 41.1% 40.8% 41.8% 42.3% Depreciation & Amortization 10.3% 13.5% EBIT 3.9% 3.6% % of Total Revenues 26.7% 27.1% 27.3% 28.6% Net Interest Expense 53.4% 8.9% Other Financial Expenses 121.1% 63.7% Foreign Exchange Loss -1,582 108.1% -3,402 -10,173 66.6% Comprehensive Financing Cost (Income) 200.9% 261.4% Income & Deferred Taxes -30.2% -1.9% Employee Profit Sharing -0.1% 4.2% Net Income before Minority Interest and Equity -0.6% -8.8% Participation in Results of Affiliates minus Equity Participation in Results of Affiliates -55.3% -45.4% Minority Interest -1,623 -4,008 59.5% -5,182 -12,138 57.3% Net Income 8.8% -0.6% n.m. Not meaningful Balance Sheet (in accordance with IFRS) América Móvil Consolidated Millions of Mexican Pesos Sep '10 Dec '09 Var.% Sep '09 Var.% Sep '10 Dec '09 Var.% Sep '09 Var% Current Assets Current Liabilities Cash & Securities 198.5% 406.0% Short Term Debt** -52.8% -57.7% Accounts Receivable -6.4% -8.1% Accounts Payable 13.5% 23.1% Other Current Assets 34.7% 24.2% Other Current Liabilities -8.8% 4.2% Inventories 0.6% -0.2% -5.0% -0.2% 57.3% 75.9% Non Current Assets Plant & Equipment -2.6% -4.0% Investments in Affiliates 0.4% 4.1% Non Current Liabilities Long Term Debt 47.0% 60.1% Deferred Assets Other Non Current Liabilities -7.5% 11.5% Goodwill (Net) 1.9% 1.4% 37.5% 52.3% Intangible -12.1% -11.8% Deferred Assets 11.4% 36.6% Shareholder's Equity 3.2% -0.9% Total Assets 12.9% 16.5% Total Liabilities and Equity 12.9% 16.5% ** Includes current portion of Long Term Debt Our quarterly net profits were 8.8% higher than a year before, and equivalent to 58 peso cents per share. The groups combined net debt has come down from 217.5 billion pesos in December to 184.2 billion pesos in September even after distributions to shareholders in the period of 22.3 billion pesos in the form of share buy-backs and dividends, and cash investments in Telmex Internacionals stock in the ammount of 29.4 billion pesos. Our combined capital expenditures in plant, equipment and spectrum totaled 50.0 billion pesos in the same time frame. Financial Debt of América Móvil* Millions of U.S. Dollars Sep-10 Dec-10 Peso Denominated Debt Bonds and other securities Banks and others 4 U.S. Dollar - denominated debt Bonds and other securities Banks and others Debt denominated in other currencies Bonds and other securities Banks and others Total Debt Short term debt and current portion of long-term debt Long-term debt * This table does not include the effect of forwards and derivatives used to hedge the foreign exchange exposure América Móvil has amortized early, and will continue to do so through the end of this year, most debts with original maturities through 2013. By then, the average life of our debt is expected to be 9.4 years. Mexico Our Mexican operations ended September with 85.2 million accesses, 5.9% more than a year before as wireless lines  62.4 millionexpanded 7.0% year-on-year and fixed line accesses22.8 millionincreased 2.9%. On the wireless front we gained 1.1 million clients in the third quarter for a total of 3.3 million subs in the nine months to September, whereas on the fixed-line side the gains in broadband accesses countered the reduction in voice lines, for a net increase of 99 thousand. Postpaid wireless subscribers continued to grow more rapidly than prepaids (21.9% vs. 5.6%) as Telcels wireless data capabilities continued to give it a competitive edge in that segment of the market. The quarters revenues were up 2.9% year-on-year to 62.1 billion pesos. Wireless service revenues increased 8.6% led by data revenues that expanded 25.5%, whereas fixed line revenues declined 3.1% as the increase in broadband service revenues failed to fully offset the decline in fixed-line voice revenues. At 164 pesos, Telcels quarterly ARPU was slightly higher than the one observed the prior year, even in spite of the increase in the subscriber base that took place in the period, while MOUs reached an all-time high of 211, 8.1% higher than in the year-earlier quarter. EBITDA came in at 33.0 billion pesos in the quarter, resulting in an EBITDA margin of 53.2%. In the absence of the integration, Telcels EBITDA margin would have been 57.8%, slightly higher year on year, and that of Telmex would have come down 3.7 percentage points from a year before, to 40.2%. On October 4th, Telcel received from the Secretary of Communications and Transport (SCT) the titles for the concession of spectrum on the 1.7 GHz band obtained in the recent auction. It received a total of 210 MHz: 20 MHz nationwide (in each of the nine regions in which Mexico is divided) and an additional 10 MHz in three regions. INCOME STATEMENT (IFRS) Mexico Millions of MxP 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 2.9% 3.6% Wireless Revenues 8.2% 9.7% Fixed Line and Other Revenues -3.1% -3.2% EBITDA 1.1% 0.8% % total revenues 53.2% 54.2% 53.7% 55.1% EBIT 2.0% 1.4% % 42.6% 43.0% 42.9% 43.8% Mexico Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 7.0% Postpaid 21.9% Prepaid 5.6% MOU 8.1% ARPU (MxP) 0.2% Churn (%) 3.1% 3.0% 0.1 Revenue Generating Units (RGUs)* 22,796 22,155 2.9% * Fixed Line and Broadband Argentina, Paraguay and Uruguay After adding 285 thousand wireless subscribers in the quarter, we finished September with 19.4 million wireless clients, 9.9% more than a year before. The net additions for the first nine months of the year totaled 1.2 million, 8.8% more than in the same period of the prior year. By September we had 204 thousand fixed line accesses. They were up 18.8% year-on-year. Our combined operations generated revenues of 2.5 billion Argentinean pesos in the third quarterup 17.1% year-over-yearwith fixed line revenues exhibiting an annual increase of 10.6% and wireless service revenues rising nearly twice as much (19.4%). EBITDA for the quarter was just over a billion Argentinean pesos, exceeding by 29.2% that of the same quarter of the prior year. The EBITDA margin was equivalent to 42.9% of revenues, having risen four percentage points from a year before. Beginning on October 21st, our communication services, fixed or wireless, will be sold under the common brand Claro. INCOME STATEMENT (IFRS) Argentina, Paraguay & Uruguay Millions of ARP 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 17.1% 17.5% Wireless Revenues 17.6% 17.8% Fixed Line and Other Revenues 10.6% 12.6% EBITDA 29.2% 37.9% % total revenues 42.9% 38.9% 42.8% 36.4% EBIT 38.7% 50.1% % 36.7% 31.0% 36.3% 28.4% Argentina, Uruguay & Paraguay Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 9.9% Postpaid 2.4% Prepaid 11.0% MOU -1.3% ARPU (ARP) 36 33 8.8% Churn (%) 2.4% 2.6% (0.2) Revenue Generating Units (RGUs)* 204 172 18.8% * Fixed Line and Broadband Brazil We finished September with 48.8 million wireless subscribers in Brazil, having obtained 1.9 million subscribers in the third quarter4.1% more than a year beforeand 4.3 million subscribers year-to-date. Our wireless subscriber base increased 15.3% in the period. Our RGUs in the fixed-line business expanded 23.3% to 17.5 million, bringing the number of accesses we have in the country to 66.3 million, including nearly one million DTH subscribers, five times as many as a year ago. Third quarter revenues increased 2.3% over the prior year to reach 5.3 billion reais, with wireless revenues2.6 billion reaisaccounting for slightly less than half of that amount. Wireless service revenues rose 4.5% driven by data revenues, which were up 25.1%, while fixed-line revenues expanded 5.1% on the back of broadband and video services. Third quarter EBITDA increased 17.1% year-on-year to 1.6 billion reais, bringing the total for the first nine months of the year to 4.9 billion reais. The third quarter EBITDA margin, 31.1%, is four percentage points higher than that of the year-earlier quarter. Our subsidiary Embratel closed its tender offer for the outstanding prefered shares of Net Serviços on October 7th. It acquired 143.8 million shares in the tender at a price of 23 reais per share. Embratel is now obliged, through January 13th, 2011, to buy any remaining shares that investors wish to sell at the same price. As of October 26th, Embratel has a 79.3% economic interest in that entity. INCOME STATEMENT (IFRS) Brazil Millions of BrL 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 2.3% 7.1% Wireless Revenues -0.4% 7.2% Fixed Line and Other Revenues 5.1% 7.1% EBITDA 17.1% 18.6% % total revenues 31.1% 27.1% 31.8% 28.7% EBIT -6.2% -3.2% % 10.4% 11.3% 10.9% 12.1% Brazil Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 15.3% Postpaid 9.0% Prepaid 17.0% MOU 86 16.7% ARPU (BrL) 19 21 -11.3% Churn (%) 3.1% 2.9% 0.2 Revenue Generating Units (RGUs)* 17,511 14,197 23.3% * Fixed Line, Broadband and Television Colombia-Panama We registered 371 thousand net subscriber additions in the quarter, 65.4% more than in 2009, which brought our net adds for the first three quarters to 956 thousand, with our subscriber base reaching 28.8 million wireless clients in September, 5.1% more than a year before. In the fixed-line side we ended the period with 2.9 million RGUs, 7.4% more than in the year-earlier quarter, with broadband being the fastest growing product line. Our third quarter revenues, 1.8 trillion Colombian pesos, were up 9.2% year-on-year, with wireless revenues of 1.5 trillion Colombian pesos increasing 9.8% on the back of service revenues that rose 5.5% and equipment revenues that jumped 64.2% as net adds surged. Wireless service revenues were helped along by a 36.4% increase of data revenues. Fixed-line revenues, 303 billion Colombian pesos, were up 6.3% from a year before. The quarters EBITDA of 818 billion Colombian pesos was 7.2% higher than that of the same quarter of 2009 in spite of the reacceleration of wireless subscriber growth. At 45.0% our margin for the period was slightly lower compared to the prior year. In the first nine months of 2010 our EBITDA added up to 2.5 trillion Colombian pesos, 10.3% more than the year before. In September we began our DTH service in Panama. INCOME STATEMENT (IFRS) Colombia and Panama Billions of COP 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 9.2% 7.3% Wireless Revenues 9.8% 6.7% Fixed Line and Other Revenues 6.3% 10.1% EBITDA 7.2% 10.3% % total revenues 45.0% 45.9% 46.0% 44.8% EBIT 27.0% 26.6% % 32.4% 27.9% 31.4% 26.6% Colombia and Panama Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 5.1% Postpaid 5.4% Prepaid 5.1% MOU 12.4% ARPU (COP) 0.5% Churn (%) 3.4% 3.6% (0.3) Revenue Generating Units (RGUs)* 2,939 2,736 7.4% * Fixed Line, Broadband and Television Chile Our operations in Chile ended the period with 4.4 million wireless subscribers, having added 336 thousand subscribers in the third quarter. The quarters net gains were nearly three times as high as those of the same period of 2009. One fourth of the quarters subscriber additions were postpaid, which resulted in our postpaid base growing 52.5% year-on-year compared to the 32.8% growth rate of our overall subscriber base. We had 795 thousand RGUs, 28.6% more than a year before, led by broadband accesses. Our quarterly revenues of 113.2 billion Chilean pesos were up 22.6% over the prior year, with wireless revenues expanding at a somewhat faster pace (29.8%) driven by data revenues, which were up 74.1% annually. As regards our fixed line revenues, at 39.0 billion Chilean pesos they were 10.8% higher than in the year-earlier quarter. They now represent approximately 34% of our revenues. Third quarter EBITDA of 8.9 billion Chilean pesos exceeded that of the previous year by 51.1%. On October 26th we began to sell our fixed line products under the Claro brand. INCOME STATEMENT (IFRS) Chile Millions of ChP 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 22.6% 21.7% Wireless Revenues 29.8% 26.2% Fixed Line and Other Revenues 10.8% 14.1% EBITDA 51.1% 77.8% % total revenues 7.9% 6.4% 8.4% 5.7% EBIT -18,069 -15,236 -18.6% -51,733 -39,762 -30.1% % -16.0% -16.5% -15.6% -14.6% Chile Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 32.8% Postpaid 52.5% Prepaid 29.5% MOU 12.7% ARPU (ChP) 1.7% Churn (%) 4.1% 3.7% 0.5 Revenue Generating Units (RGUs)* 795 619 28.6% * Fixed Line, Broadband and Television Ecuador After net additions of 268 thousand, we finished September with 10.3 million wireless subscribers, which represents an annual increase of 14.2%. Our wireless net additions for the period were 30.8% superior to those obtained in the prior year. We also had a total of 93 thousand RGUs at the end of the period, 48.6% more than a year before. Revenues of 305 million dollars were 12.3% higher than those of the third quarter of 2009. Wireless service revenues expanded 13.4% annually whereas fixed line revenues had a yearly increase of 23.5%albeit from a small base. Wireless data revenues rose 30.9% and now represent nearly 26% of wireless service revenues. Our EBITDA for the quarter was 163 million dollars, equivalent to 53.3% of revenues. It was 14.1% higher than in 2009. INCOME STATEMENT (IFRS) Ecuador Millions of Dollars 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 12.3% 10.9% Wireless Revenues 12.1% 10.6% Fixed Line and Other Revenues 6 5 23.5% 17 13 28.5% EBITDA 16.3% 18.1% % total revenues 53.3% 51.4% 53.2% 50.0% EBIT 20.6% 21.4% % 41.7% 38.8% 41.2% 37.6% Ecuador Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 14.2% Postpaid 20.3% Prepaid 13.4% MOU 90 31.2% ARPU (US$) 8 8 -0.7% Churn (%) 1.8% 1.5% 0.3 Revenue Generating Units (RGUs)* 93 63 48.6% * Fixed Line, Broadband and Television Peru We gained 218 thousand wireless subscribers in the third quarter taking the total for the nine months through September to 983 thousand. Net additions for the period exceeded by 34.1% those of last year. Our wireless subscriber base ended the period at 9.3 million, 18.1% larger than in the same month of 2009, whereas in the fixed-line business we had 393 thousand RGUs, 56.1% more than a year before. The quarters revenues totaled 791 million soles, with wireless revenues accounting for 693 million. These were up 19.6% year-on-year, on the back of service-revenue growth of 22.7% boosted by data-revenues that increased 79.3%. Revenues on our fixed-line business increased at a similar rate than the wireless ones, with broadband and PayTV services exhibiting particularly good growth rates (46.0% and 67.1% respectively). INCOME STATEMENT (IFRS) Peru Millions of Soles 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 19.6% 19.4% Wireless Revenues 19.6% 20.4% Fixed Line and Other Revenues 98 82 19.5% 12.5% EBITDA 47.0% 55.8% % total revenues 46.3% 37.7% 44.7% 34.2% EBIT 54.6% 70.6% % 30.5% 23.6% 34.1% 23.9% Peru Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 18.1% Postpaid 28.6% Prepaid 16.8% MOU -13.4% ARPU (soles) 22 21 4.4% Churn (%) 3.4% 3.5% (0.1) Revenue Generating Units (RGUs)* 393 252 56.1% * Fixed Line, Broadband and Television Our EBITDA for the quarter was 366 million soles; it was up 47.0% year-on-year as our EBITDA margin of 46.3% climbed 8.6 percentage points. Beginning on October 1st all our operations are marketed under the common brand Claro. Central America and the Caribbean The net subscriber gains of our combined operations in Central America and the Caribbean totaled 304 thousand in the quarter, surpassing by 8.1% those of a year before and taking the total for the first nine months of the year to 1.2 million. Our wireless subscriber base in the region ended September with 16.8 million clients, a 10.1% increase on the same quarter of 2009, with both Central America and the Caribbean expanding at nearly equal rates. Our 5.2 fixed-line RGUs were up 7.9%, with Central America being the most dynamic region. Revenues for the quarter, split almost evenly between wireless and fixed-line, totaled 878 million dollars and were flat year-on-year, with the 8.6% growth in wireless revenues roughly compensating for the 6.3% decline in fixed-line sales. EBITDA came in at 306 million dollars in the quarter and represented 34.9% of revenues. INCOME STATEMENT (IFRS) Central America and The Caribbean Millions of Dollars 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 0.5% 2.2% Wireless Revenues 8.6% 14.7% Fixed Line and Other Revenues -6.3% -7.5% EBITDA -7.2% -6.1% % total revenues 34.9% 37.7% 34.2% 37.2% EBIT 60 -41.6% -31.8% % 6.8% 11.7% 9.3% 14.0% Central America and the Caribbean Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 10.1% Postpaid 29.5% Prepaid 7.9% MOU 16.7% ARPU (US$) 8 8 1.3% Churn (%) 3.7% 2.7% 0.9 Revenue Generating Units (RGUs)* 5,249 4,866 7.9% * Fixed Line, Broadband and Television United States Tracfone added 745 thousand subscribers in the third quarter, 4.6% more than a year ago, to finish September with 16.7 million clients, a 26.2% year-on-year increase. Our third quarter revenues came in at 738 million dollars, exceeding by 75.1% those of the same period of 2009, a reflection of the success of the company´s strategy to move upscale in the prepaid segment, which has resulted in its ARPU expanding by one third. In the nine months to September our revenues reached two billion dollars, having risen 69.3% year-on-year boosted by the sales of StraightTalk , its successful bucket-plan sold nationwide. EBITDA for the period, 81 million dollars, was up slightly (3.9%) held back by the costs associated with the development and expansion of our StraightTalk brand, with the EBITDA margin for the period falling to 11.0% of revenues. EBITDA for the first three quarters was 227 million dollars. INCOME STATEMENT (IFRS) United States Millions of Dollars 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Total Revenues 75.1% 69.3% EBITDA 81 78 3.9% -2.2% % total revenues 11.0% 18.6% 11.2% 19.4% EBIT 75 71 4.3% -2.0% % 10.1% 17.0% 10.2% 17.7% United States Operating Data 3Q10 3Q09 Var.% Wireless Subscribers (thousands) 26.2% MOU 76 247.1% ARPU (US$) 13 10 33.6% Churn (%) 4.4% 4.1% 0.3 Exchange Rates Vs USD 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% Mexico EoP 12.71 -3.5% 12.71 -3.5% Average 12.81 -1.1% 12.72 21.0% Brazil EoP 1.78 -25.5% 1.78 1.78 -25.5% Average 1.75 -23.1% 1.78 2.08 8.9% Argentina EoP 3.91 10.0% 3.91 10.0% Average 3.94 12.0% 3.89 17.2% Chile EoP 520 550 -20.3% 520 550 -20.3% Average 512 546 -21.1% 520 573 5.4% Colombia EoP 1,909 1,922 -8.9% 1,.909 1,922 -8.9% Average 1,834 2,016 -14.9% 1,.911 2,220 8.4% Guatemala EoP 8.08 7.4% 8.08 7.4% Average 8.03 8.4% 8.07 7.6% Honduras EoP 19.03 19.03 0.0% 19.03 0.0% Average 19.03 19.03 0.0% 19.03 0.0% Nicaragua EoP 21.27 5.0% 21.27 5.0% Average 21.49 4.8% 21.22 4.8% Peru EoP 2.83 -8.0% 2.83 -8.0% Average 2.81 -7.4% 2.83 2.4% Paraguay EoP 4,742 4,880 -6.7% 4,742 4,880 -6.7% Average 4,765 4,956 -0.6% 4,724 5,015 14.0% Uruguay EoP 20.04 -19.4% 20.04 -19.4% Average 20.84 -14.7% 20.06 7.1% Dominican EoP 36.80 2.1% 36.80 2.1% Average 37.07 1.6% 36.73 3.8% Jamaica EoP 87.83 11.8% 87.83 89.08 11.8% Average 85.99 14.5% 87.95 88.17 20.9% Exchange Rates Vs Mexican Peso 3Q10 3Q09 Var.% Jan - Sep 10 Jan - Sep 09 Var.% USA EoP 12.71 -5.9% 12.71 -5.9% Average 12.81 -3.4% 12.72 -6.9% Brazil EoP 7.14 -6.0% 7.14 7.59 -6.0% Average 7.32 3.1% 7.14 6.55 8.9% Argentina EoP 3.25 -7.5% 3.25 -7.5% Average 3.25 -6.1% 3.27 -11.5% Chile EoP 0.024 0.025 -0.4% 0.024 0.025 -0.4% Average 0.025 0.024 3.1% 0.024 0.024 2.6% Colombia EoP 0.0067 0.0070 -5.3% 0.0067 0.0070 -5.3% Average 0.0070 0.0066 6.2% 0.0067 0.0062 8.2% Guatemala EoP 1.57 -2.9% 1.57 -2.9% Average 1.59 -0.8% 1.58 -6.5% Honduras EoP 0.67 0.71 -5.9% 0.67 -5.9% Average 0.67 0.70 -3.4% 0.67 -6.9% Nicaragua EoP 0.60 -8.9% 0.60 -8.9% Average 0.60 -8.0% 0.60 -11.3% Peru EoP 4.49 -4.1% 4.49 -4.1% Average 4.56 1.9% 4.49 0.5% Paraguay EoP 0.0027 0.0028 -3.2% 0.0027 0.0028 -3.2% Average 0.0027 0.0027 0.5% 0.0027 0.0027 -1.1% Uruguay EoP 0.63 0.8% 0.63 0.8% Average 0.61 5.4% 0.63 8.3% Dominican EoP 0.35 -7.5% 0.35 -7.5% Average 0.35 -5.8% 0.35 -8.9% Jamaica EoP 0.14 -4.6% 0.14 0.15 -4.6% Average 0.15 0.0% 0.14 0.15 -6.6% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 28, 2010 AMÉRICA MÓVIL, S.A.B. DE C.V. By: /
